Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                DETAILED ACTION
This is in response to the communication filed on 09/23/2020. Claims 1-20 were pending in the application. Claims 2, 10 and 18 are cancelled through an examiner’s amendments made in this office action. Claims 1, 3-9, 11-17 and 19-20 have been allowed.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 01/26/2021, 02/24/2021, 02/25/2021, 12/16/2021, 12/22/2021, 04/29/2022 and 06/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chad W. Miller  (Reg. No. 44,943)  on 09/07/2022.
Claims 1, 2, 4, 5, 6, 9, 10 and 15-18  have been amended as follows: 

Claim 1.	(Currently amended)  A system for remote identity verification comprising: 
a computing device comprising a processor configured to execute machine executable code, a screen configured to provide an interface to the user, a camera configured to capture images, and one or more memories configured to store machine executable code which, when executed by the processor, cause the computing device to:
record at least one captured image of the user taken with the camera of the computing device; 
receive a unique ID code from the user;
process at least one captured image to create a user facemap, wherein the user facemap is a three-dimensional facemap;
transmit the user facemap and unique ID code to a liveness verification server;
the liveness verification server comprising a processor and memory storing machine executable code configured to, when executed by the processor, cause the liveness verification server to:
	receive the user facemap and unique ID code;
	process the user facemap to verify liveness of the user; 
responsive to a determination that the user facemap was captured from a live person, encrypt the captured image facemap with the public key of a comparison server 
transmit the encrypted user data and unique ID code tothe comparison server 
comparison server the comparison server 
	receive the encrypted user data and unique ID code;
decrypt the encrypted user data to obtain the user facemap; 
compare the unique ID code to a database of ID codes to locate a matching ID code;
responsive to a match between the unique ID code and an ID code in the database of ID codes, retrieve one or more trusted images that are associated with the matching ID code;
compare captured image facemap, or a processed version thereof, to the trusted image; 
responsive to a match within a threshold between the captured image facemap or the processed version, and the trusted image, sending a message to the computing device, a third party server, or both of the match within the threshold;
responsive to a match within the threshold not occurring between the user facemap or the processed version, and the trusted image, sending a message to the computing device, a third-party server, or both of the failure to match within the threshold.  
Claim 2. 	(Canceled)  
Claim 4. 	(Currently amended)  The system of claim 1 further comprising, responsive to a determination that the user facemap was not recently captured from a live person, then not interacting with the comparison server 
Claim 5.	(Currently amended)  The system of claim 1 wherein the comparison server 
Claim 6. 	(Currently amended)  The system of claim 5 wherein the comparison server 
Claim 9.	(Currently amended)  A system for remote identity verification comprising: 
a computing device, having a camera, configured to:
capture at least one first image of the user taken with the camera at a first distance from the user;
capture at least one second image of the user taken with the camera at a second distance from the user, the second distance being different than the first distance wherein the user moves the camera from the first distance to a second distance or the user moves from the first distance to the second distance to change the distance between the user and the camera; 
process the at least one first image and the at least one second image to create a user facemap, wherein the user facemap is a three-dimensional facemap;
encrypt the user facemap to create first encrypted user data;
transmit the first encrypted user data with an ID code to a liveness verification server;
the liveness verification server configured to:
	decrypt the first encrypted user data to obtain the user facemap;
	process the user facemap to verify liveness of the user; 
responsive to a determination that the user facemap represents a live person, encrypt and transmit all or a portion of the user facemap and the ID code to a trusted image server;
the trusted image server configured to:
	receive the encrypted user facemap or a portion thereof, and the ID code;
decrypt the encrypted user facemap, or a portion thereof, to obtain the user facemap or a portion thereof;
using the user ID code, retrieve a trusted image from a database;
compare the user facemap, or a portion thereof, to the trusted image; 
responsive to a match within a threshold between the user facemap or a portion thereof and the trusted image, send a message to the computing device, a third party server, or both providing notice of the match; and
responsive to no match, within a threshold, between the user facemap or a portion thereof and the trusted image, send a message to the computing device, a third party server, or both providing notice of no match.

Claim 10.	(Canceled)  

Claim 15.	(Currently amended) The system of claim 9 

Claim 16.	(Currently amended) The system of claim 9 

Claim 17.	(currently amended)  A method for verifying identity of a user 
capture at least one first image of the user taken with the camera at a first distance from the user;
move the camera from the first distance to a second distance or the user moving from the first distance to the second distance to change the distance between the user and the camera; 
capture at least one second image of the user taken with the camera at the second distance from the user, the second distance being different than the first distance;
process the at least one first image and the at least one second image to create a captured image facemap, wherein the user facemap is a three-dimensional facemap;
transmit the first user data to a liveness verification server;
at the liveness verification server : 
process the captured image facemap to verify liveness of the user in the captured image facemap; 
responsive to a determination that the captured image facemap represents a live person, encrypt and transmit the captured image facemap or a portion thereof from the liveness server to a trusted image server;
at the trusted image server:
receive and decrypt the captured image facemap or a portion thereof from the liveness server; 
retrieve a trusted image, that corresponds to the user, from a database, wherein the user is associated with an ID code, and the ID code is used to retrieve the trusted image;
compare the captured image facemap or a portion therefo to the trusted image; 
responsive to a match between the captured image facemap, or a portion thereof, and the trusted image, send a message to the computing device, a third-party server, or both of the match; and 
responsive to failure to match the captured image facemap, or a portion thereof, to the trusted image, send a message to the computing device, a third-party server, or both of the failure to match.

Claim 18.	(Canceled)  

                                      Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
                Independent claim 1 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system comprising besides other limitations: the computing device to: process at least one captured image to create a user facemap, wherein the user facemap is a three-dimensional facemap; transmit the user facemap and unique ID code to a liveness verification server; the liveness verification server to: responsive to a determination that the user facemap was captured from a live person, encrypt the captured image facemap with the public key of a comparison server to create encrypted user data; transmit the encrypted user data and unique ID code to
               Independent claim 9 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system comprising besides other limitations: computing device to: capturing at least one second image of the user taken with the camera at a second distance from the user, the second distance being different than the first distance wherein the user moves the camera from the first distance to a second distance or the user moves from the first distance to the second distance to change the distance between the user and the camera; processing the at least one first image and the at least one second image to create a user facemap, wherein the user facemap is a three-dimensional facemap; transmit the first encrypted user data with an ID code to a liveness verification server; the liveness verification server configured to: decrypt the first encrypted user data to obtain the user facemap; responsive to a determination that the user facemap represents a live person, encrypt and transmit all or a portion of the user facemap and the ID code to a trusted image server; the trusted image server configured to: decrypt the encrypted user facemap, or a portion thereof, to obtain the user facemap or a portion thereof; and responsive to a match within a threshold between the user facemap or a portion thereof and the trusted image, send a message to the computing device, a third party server, or both providing notice of the match.
                     Independent claim 17 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method comprising besides other limitations: capturing at least one second image of the user taken with the camera at the second distance from the user, the second distance being different than the first distance; processing  the at least one first image and the at least one second image to create a captured image facemap, wherein the user facemap is a three-dimensional facemap; transmitting the first user data to a liveness verification server; at the liveness verification server: responsive to a determination that the captured image facemap represents a live person, encrypt and transmit the captured image facemap or a portion thereof from the liveness server to a trusted image server; at the trusted image server: receive and decrypt the captured image facemap or a portion thereof from the liveness server;  retrieve a trusted image, that corresponds to the user, from a database, wherein the user is associated with an ID code, and the ID code is used to retrieve the trusted image; and responsive to a match between the captured image facemap, or a portion thereof, and the trusted image, send a message to the computing device, a third-party server, or both of the match. 

              Closest prior art in the record Bud, US 2013/0219480 A1 teaches  a system and method for authenticating an online user, particularly by enabling a remote agent to perform verification of online user pseudonyms and to validate user identities online in real time preceded by online enrollment of the online user. The user device has a source of illumination and a camera capable of capturing video imagery of the online user,  The received video imagery is analyzed to detect evidence of changes in illumination and generates an authentication response, and thus provides an effective alternative to effect authentication and enable reliable authentication that the face   presented is that of a human being who is present at the time of the attempted online access (See Abstract; and Figure 3) However, Bud fails to disclose expressly responsive to a determination that the captured image facemap represents a live person, encrypt and transmit the captured image facemap or a portion thereof from the liveness server to a trusted image server; at the trusted image server: receive and decrypt the captured image facemap or a portion thereof from the liveness server;  and responsive to a match between the captured image facemap, or a portion thereof, and the trusted image, send a message to the computing device, a third-party server, or both of the match.
                 Closet prior art in the record, Jones et al, US 2018/0260617 A1 teaches a document authentication system configured to support enhanced services with advanced security features within a document and by linking information embedded in the document with a secure infrastructure. Jones et al further teaches an authentication server for analyzing a picture of the card holder and creates the facial template from the picture and comparing the template to the one stored in the server. If a match or appropriate confidence level may be secured, then the identity of the card holder is verified and the verification is sent back to the person who took the picture (note Abstract; and para. [0030]) However, Jones et al fails to disclose expressly at the liveness verification server: responsive to a determination that the captured image facemap represents a live person, encrypt and transmit the captured image facemap or a portion thereof from the liveness server to a trusted image server; at the trusted image server: receive and decrypt the captured image facemap or a portion thereof from the liveness server;  retrieve a trusted image, that corresponds to the user, from a database, wherein the user is associated with an ID code, and the ID code is used to retrieve the trusted image; and responsive to a match between the captured image facemap, or a portion thereof, and the trusted image, send a message to the computing device, a third-party server, or both of the match.

                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494